Citation Nr: 0730003	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas that denied the benefits sought on 
appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran has contended that he was assigned to an 
artillery unit while stationed in Korea and that he was 
exposed to Agent Orange in connection with his service 
duties.  The RO appears to have acknowledged that the veteran 
was stationed in Korea at the time Agent Orange was used, but 
indicated that he was not assigned to one of the units 
assigned to an area during the period of use of herbicides 
based on information from the VA Central Office.  And while 
the veteran's unit assignment, a field artillery unit, is not 
among those listed, indeed no artillery unit was specifically 
listed, it was indicated that, "Field Artillery . . . troops 
were supplied as support personnel as required."  Based on 
this record it can not be stated whether the veteran was 
assigned to a unit while stationed in Korea that was one of 
the units assigned to an area during the period of use of 
herbicides since it is not clear whether the veteran was 
assigned to a field artillery unit that was "supplied as 
support personnel as required."  As such, further 
information regarding this matter needs to be obtained.

In addition, the veteran also appears to receive his current 
treatment from the VA Medical Center (VAMC) in North Little 
Rock, Arkansas.  However, the last records associated with 
the claims file are dated through May 1999.  These records 
are considered to be evidence which is of record at the time 
any decision is made, and should be associated with the 
claims file.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file medical 
records pertaining to the veteran dated 
from May 1999 to the present date from 
the VAMC in North Little Rock.

2.  The RO/AMC should obtain additional 
information concerning the veteran's 
possible exposure to Agent Orange while 
stationed in Korea.  More specifically 
the RO/AMC should request information as 
to whether the veteran's artillery unit 
was supplied as support personnel to the 
7th Infantry Division while he was 
assigned to that unit in Korea.  If 
necessary, contact should be made with 
the Department of Defense, National 
Personnel Records Center, the service 
department or any other organization that 
might have information concerning the 
veteran's unit of assignment while in 
Korea and whether it was a support unit 
of the 7th Infantry Division.

3.  After the development in the first 
two paragraphs has been completed, the 
RO/AMC should review the record and 
determine whether there is sufficient 
medical evidence to decide the claim.  If 
there is insufficient medical evidence to 
decide the claim, the veteran should be 
afforded any necessary examinations 
and/or the RO/AMC should obtain any 
necessary medical opinions.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



